Exhibit 10.2 5% Convertible Promissory Note
THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE (AND THE SECURITIES INTO
WHICH IT IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS
5% CONVERTIBLE PROMISSORY NOTE

      $500,000                       , 2010

For value received MiMedx Group, Inc., a Florida corporation (the “Company”),
promises to pay to                      (“Holder”) the principal sum of Five
Hundred Thousand Dollars ($500,000.00), or such lesser amount as has been
advanced by the Holder to the Company by the Holder, together with simple
interest on the outstanding principal amount at the rate of five percent (5.0%)
per annum, calculated from the date of the applicable advance. The principal and
all accrued interest shall be due and payable in full on December 31, 2010 (the
“Maturity Date”). Interest shall continue to accrue on the outstanding principal
amount hereof until converted into common stock of the Company (the “Common
Stock”) as provided herein, or until the payment in full of this Note whichever
occurs first. Interest shall be computed on the basis of a year of 365 days for
the actual number of days elapsed. All cash payments of interest hereunder shall
be in lawful money of the United States of America. Upon payment in full of the
amount of all principal and interest payable hereunder (whether in cash or
Common Stock and warrants upon a Voluntary Conversion, as defined below), this
Note shall be surrendered to the Company for cancellation.
1. This Note is issued pursuant to that certain 5% Convertible Promissory Note
Subscription Agreement dated as of                     , 2010, (the “Note
Subscription Agreement”), and is subject to its terms and conditions. However,
in the event of any conflict between the terms of this Note and the Note
Subscription Agreement, the terms of this Note shall govern.
2. This Note and the accrued interest on this Note are convertible at any time
upon the election of the Holder into Common Stock and Warrants of the Company on
the same terms as the Company sells any Common Stock and Warrants between the
date of issuance and payment in full of this Note (the “Conversion Terms”),
provided that, once converted, the terms of such conversion are final. Such
voluntary election to convert by Holder is herein called a “Voluntary
Conversion”. Holder must give the Company written notice of its election,
addressed to the Company at 811 Livingston Ct. SE, Suite B, Marietta, GA 30067,
via hand delivery, overnight courier or facsimile (678)-384-6741. Notice shall
be deemed given upon receipt.

 

 



--------------------------------------------------------------------------------



 



3. Upon receipt of written notice from the Holder of a Voluntary Conversion, the
applicable amount of outstanding principal and accrued interest under this Note
shall be converted into Common Stock and Warrants of the Company on the
Conversion Terms, without any further action by the Holder and whether or not
the Note is surrendered to the Company or its transfer agent. The Company shall
not be obligated to issue certificates evidencing the shares of the Common Stock
or the Warrants issuable upon such conversion unless and until such Note is
either delivered to the Company or its transfer agent, or Holder notifies the
Company or its transfer agent that such Note has been lost, stolen or destroyed
and executes an agreement satisfactory to the Company to indemnify the Company
from any loss incurred by it in connection with such Note. The Company shall, as
soon as practicable after such delivery, or such agreement and indemnification,
issue and deliver at such office to the Holder, a certificate or certificates
for the securities to which Holder shall be entitled and a check payable to the
holder in the amount of any cash amounts payable as the result of a conversion
into fractional shares, as determined by the board of directors of the Company.
The person or persons entitled to receive securities issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such securities on such date.
4. In the event of any default hereunder, Company shall pay all reasonable
attorneys’ fees and court costs actually incurred by Holder in enforcing and
collecting this Note.
5. Company may prepay the principal amount of this Note and accrued interest
hereunder, in whole or part, at any time prior to the Maturity Date upon five
(5) days’ notice to the Holder.
6. If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Holder and upon written notice to the
Company (which election and notice shall not be required in the case of an Event
of Default under Sections 6(b) or 6(c)), this Note shall accelerate and all
principal and unpaid accrued interest shall become immediately due and payable.
The occurrence of any one or more of the following shall constitute an “Event of
Default”:
(a) Company fails to pay timely any principal and accrued interest or other
amounts due under this Note on the date the same becomes due and payable, and
such amount remains unpaid for a period of ten (10) business days after written
notice thereof from Holder;
(b) Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

 

 



--------------------------------------------------------------------------------



 



(c) An involuntary petition is filed against Company (unless such petition is
dismissed or discharged within sixty (60) days under any bankruptcy statute now
or hereafter in effect), or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Company.
7. This Note shall be governed by construed and under the laws of the State of
Florida, without giving effect to conflicts of laws principles.
8. Nothing contained in this Note shall be construed as conferring upon the
Holder or any other person the right to vote or to consent or to receive notice
as a stockholder of the Company.
9. This Note may be transferred only upon (a) its surrender by Holder to the
Company for registration of transfer, duly endorsed, or accompanied by a duly
executed written instrument of transfer in form satisfactory to the Company and
(b) compliance with applicable provisions of the Note Subscription Agreement,
including (without limitation) the Company’s receipt, if it so requests, of an
opinion of counsel as set forth in the Note Subscription Agreement. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new Note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note. Such payment shall constitute full
discharge of the Company’s obligation to pay such interest and principal.

              MiMedx Group, Inc.
        By:           Name:   Michael J. Senken        Title:   Chief Financial
Officer     

Acknowledged and Agreed to by                     :

 

 